Citation Nr: 0810552	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-00 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a pilonidal cyst, characterized as a scar.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1999 until 
August 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  The Board notes that the veteran's 
claims folder was subsequently transferred to the St. Louis, 
Missouri RO.

The veteran elected in his December 2005 substantive appeal 
to have a hearing.  However, in a July 2007 telephone call, 
the veteran withdrew the request for a hearing and asked that 
his appeal be forwarded to the Board for immediate 
consideration.  

The Board also notes that, in July 2007, the veteran 
submitted a two page statement in support of his claim.  This 
evidence was submitted more than 90 days after certification 
of the veteran's claim to the Board.  See 38 C.F.R. § 20.1304 
(2007).  The veteran, via a telephone call in July 2007, 
waived the right to have this additional evidence referred to 
the agency of original jurisdiction (AOJ) for initial review.  
The evidence has been made a part of the claims file, and, 
because AOJ review has been waived, the Board will consider 
this evidence in the first instance.  Id.


FINDING OF FACT

Competent clinical evidence of record establishes that, 
throughout the rating period on appeal, the service-connected 
pilonidal cyst is manifested by a residual painful scar that 
does not cover an area exceeding 12 square inches or limit 
motion or function of any part of the body. 


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for a scar, residual of a pilonidal cyst, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7801-7805 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In this case, the veteran is appealing the initial rating 
assignment as to his residuals of a pilonidal cyst, 
characterized as a scar.  In this regard, because the August 
2004 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the initial rating assigned in the August 2004 determination 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  Dingess/Hartman, 
19 Vet. App. at 493.  As a consequence, VA is only required 
to advise the veteran of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  The 
supplemental statement of the case (SSOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code for rating the scar at 
issue (38 C.F.R. § 4.118, Diagnostic Codes 7803 - 7805), and 
included a description of the rating formulas for all 
possible schedular ratings under these diagnostic codes.  
Therefore, the Board finds that the appellant was informed of 
what was necessary to achieve the maximum benefit allowed by 
law for the service-connected disability at issue.

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records and reports of VA post-service examinations.  
Additionally, the veteran's statements in support of his 
appeal are affiliated with the claims folder and the veteran 
was afforded a VA examination.  The Board, after careful 
review of the veteran's statements, service records, and 
medical records, has found nothing to suggest that there is 
any outstanding evidence with respect to the veteran's claim.  

Legal Criteria and Analysis 

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabiities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.     38 C.F.R. § 4.1 
(2007).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating is assigned.     
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining should be resolved 
in favor of the veteran.  38 C.F.R. § 3.102 (2007).  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Where the appeal arises from the initial assignment of a 
disability rating, as in this case, the severity of the 
disability at issue is to be considered during the entire 
time period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App 
119 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

The August 2004 rating decision granted the veteran service 
connection for the disability at issue, and assigned a 10 
percent initial disability rating, under Diagnostic Code (DC) 
7803, effective from September 1, 2004.  Under Diagnostic 
Code 7803, a 10 percent evaluation is applied for unstable, 
superficial scars.  Note (1) defines an unstable scar as one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar, according to Note 
(2), is one not associated with underlying soft tissue 
damage.  A 10 percent evaluation is the maximum schedular 
rating available under Diagnostic Code 7803.  


The veteran was given a separation examination in July 2004 
prior to his discharge from service.  At that examination, 
the veteran reported that he continued to have pain in the 
area of the pilonidal cyst and that it still drained.  This 
occurred particularly after prolonged sitting.  The examiner 
observed that the veteran had a non healing pilonidal cyst of 
1.5 cm to 2cm with a small effusion.  

The veteran also underwent extensive VA examination in June 
2006.  The veteran relayed that his wound was closed 
primarily in September 2003 and had not bled or drained since 
that time.  However, there was pain in his scar, particularly 
when he sat on a hard surface, such as when driving or 
sitting at a desk to study.  He could no longer do sit-ups or 
hunt deer due to the pain.  He did not report any fever, 
weight loss, or malignancy.  Upon examination, the examiner 
observed a midline pink scar of 15 cm long and 2.5 cm wide 
lying over the sacrococcygeal region.  The scar had apparent 
loss of tissue with concavity and was tender on examination.  
There was no atrophy or adherence to underlying tissue.  The 
scar was superficial and somewhat unstable, and there was a 
small amount of abrasion that occurred with simple 
examination.  There was no underlying soft tissue damage.  
However, there was soft tissue loss along the entire length 
of the scar.  There was no inflammation, edema, or keloid.  
There was also a bilateral ridge that was indurated running 
along the entire length of the scar. 

Upon review of the applicable laws and regulations, the Board 
finds that the assignment of a disability rating in excess of 
10 percent under Diagnostic Code 7803 can not be secured.  
The veteran maintains that an initial rating in excess of 10 
percent is warranted for his residuals of a pilonidal cyst.  
However, a 10 percent evaluation is the maximum schedular 
rating available under Diagnostic Code 7803.  Therefore the 
veteran cannot receive an increase under this Diagnostic 
Code.  

The Board will thus consider whether any alternate Code 
section might provide a basis for a higher rating.  The Board 
recognizes that, while the VA examiner identified the 
veteran's scar as 'superficial,' he also noted underlying 
soft tissue loss.  The Board therefore will also consider 
Code sections which apply to deep scars.  However, the scar 
is not 12 square inches or greater, the criteria to warrant a 
higher rating under DC 7801.  The Board also notes that there 
is no evidence that the veteran's scar limits motion or 
function of any body part so as to warrant application of DC 
7801, scars, other than head, face, or neck, that are deep or 
that cause limited motion or DC 7805, scars, other, which are 
rated on limitation of function of the affected part.  The 
scar is not 144 square inches or greater to warrant 
application of DC 7802, scars, other than head, face, or neck 
that are superficial and do not cause limitation motion.  
Further, a 10 percent rating is the maximum rating assignable 
under Diagnostic Code 7804, for superficial scars painful on 
examination.  

As noted above, the evidence does not reflect, and the 
veteran denies, that any body function has been affected by 
the scar.  Therefore, Diagnostic Codes 7330 and 7332 are also 
not applicable in this case.  

In conclusion, the veteran's current 10 percent rating for 
his scar is appropriate and there is no basis for a higher 
evaluation.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

The Board notes that ratings shall be based as far as 
practicable, upon the average impairment of earning capacity 
with the additional proviso that the Secretary shall from 
time to time readjust this schedule of ratings in accordance 
with experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluation is found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  "A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2007).

The Board has considered whether a referral for an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
the evidence does not show that the veteran's scar alone 
interferes with employment beyond that contemplated in the 
currently assigned evaluation.  Moreover, the evidence does 
not demonstrate that the veteran's residual of a pilonidal 
cyst, a scar, has resulted in the need for frequent periods 
of hospitalization following service.  The evidence gathered 
at the June 2006 VA examination indicates that the pilonidal 
cyst had apparently healed and that there was no evidence of 
bleeding or drainage.  While the veteran maintains that the 
scar is painful when sitting for long periods of time, there 
is no indication that it interferes with employment beyond 
that contemplated in his current 10 percent rating.  In light 
of the foregoing, the Board finds that the application of the 
regular schedular standards has not been rendered 
impracticable as the Board finds that his symptomatology is 
contemplated by the schedular criteria of his current 
rating.  Accordingly, the Board finds that it is not 
necessary to refer the veteran's claim for an evaluation in 
excess of 10 percent for residuals of a pilonidal cyst for a 
determination of extraschedular entitlement.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

An initial rating in excess of 10 percent for a scar, 
residual of a pilonidal cyst, is denied.  




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


